IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                        May 7, 2002 Session

       WILLIAM J. REINHART, ET AL. v. ROBERT T. KNIGHT, ET AL.

                             Circuit Court for Rutherford County
                           No. 41560   James L. Weatherford, Judge



                   No. M2001-02195-COA-R3-CV - Filed December 4, 2003


BEN H. CANTRELL, P.J., M.S., dissenting.

       I respectfully dissent from the majority’s decision to reinstate the jury verdict. I would
reverse the judgment below and remand for a new trial on all issues.

         I think the only conclusion we can draw from this record is that the trial judge disagreed with
the verdict against the Knights. Under those circumstances the judge’s duty is to grant a new trial.
James E. Strates Shows, Inc. v. Jakobik, 554 S.W.2d 613 (Tenn. 1977). Our duty, then, is to do what
the trial judge should have done. Sherlin v. Roberson, 551 S.W.2d 700 (Tenn. Ct. App. 1976).

        If the Knights did not breach the contract, or if they did breach it and the plaintiffs were not
injured by the breach, then there is no basis for a judgment against the other defendants. Therefore,
I would remand for a new trial on all issues.



                                                       ____________________________________
                                                       BEN H. CANTRELL, P.J., M.S.